DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on August 10, 2022 and wherein the Applicant has amended claims 1, 14-15. 
In virtue of this communication, claims 1-15 are currently pending in this Office Action.
With respect to the objection of claims 1, 14-15 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 2 of page 10 in Remarks filed on August 10, 2022, have been fully considered and the argument is persuasive. Therefore, the objection of claims 1, 14-15 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
The Office appreciates the explanation of the prior art against the claimed features and however, it is notified that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

Claims 1-3, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (US 20140016794 A1, hereinafter Lu).
Claim 1: Lu teaches an apparatus (title and abstract, ln 1-15 and a system in fig. 2) for multichannel interference cancellation (through two microphones MIC-1, MIC-2 and one of the speakers SPK-1, SPK-2 in fig. 2 and wherein set-A: SPK-1, a filter H11, a filter A1, MIC-1, MIC-2; or set-B: SPK-2, a filter H22, a filter A2, MIC-1, MIC-2, in fig. 2) in a received audio signal comprising two or more received audio channels (set-A: microphone signals y1, y2, or set-B: microphone signals [y2- a1*ŷ11(n)], [y1-ŷ11(n)] in fig. 2) to acquire a modified audio signal comprising two or more modified audio channels (set-A: [y1- ŷ11(n)], [y2-a11(n)* ŷ11(n); or set-B: e1, e2 in fig. 2), the apparatus comprising:
a first filter unit (e.g., set-A: the filter H11 with respect to a reference signal x1, or set-B: the filter H22 with respect to a reference signal x2 in fig. 2) being configured to generate a first estimation of a first interference signal (ŷ11(n) in set-A from the filter H11, or ŷ22(n) in the set-B from the filter H22 in fig. 2) depending on a reference signal (x1 for generating ŷ11(n) in set-A or x2 for generating in the set-B in fig. 2);
a first interference canceller (including a subtraction element, etc., subtracting ŷ11(n) from y1 in set-A; or subtracting ŷ22(n) from y2-a1*ŷ11(n) in set-B in fig. 2, equations 9, 11, 13, para [0046]) being to receive the first estimation of the first inference signal (ŷ11(n) to the subtraction element in set-A; or ŷ22(n) to the subtraction element in set-B) and being configured to generate a first modified audio channel of the two or more modified audio channels (including the signal y1- ŷ11(n) at set-A, or including the signal e2 in fig. 2) from a first received audio channel of the two or more received audio channels (y1 at set-A or y2-a1(n)*ŷ11(n) at set-B in fig. 2) depending on the first estimation of the first interference signal (the signal ŷ11(n) at set-A or ŷ22(n) at set-B in fig. 2) by subtracting the first estimation of the first interference signal from the first received audio signal (subtracting ŷ11(n) from y1 in set-A; or subtracting ŷ22(n) from the y2-a1*ŷ11(n) in fig. 2, equations 9, 11, 13, para [0046]);
a second filter unit (e.g., a filter A1 in set-A, or a filter A2 in set-B in fig. 2) being configured to receive the first estimation of the first interference signal (ŷ11(n) to the filter A1 at set-A or ŷ22(n) to the filter A2 at set-B) and being configured to generate a second estimation of a second interference signal (a1(n)*ŷ11(n) as an output signal from the filter A1 at set-A, or a2(n)*ŷ22(n) as an output signal from the filter A2 at set-B) depending on the first estimation of the first interference signal (ŷ11(n) to the filter A1 at set-A and ŷ22(n) to the filter A2 at set-B in fig. 2); and
a second interference canceller (a subtraction element, etc., subtracting a1(n)*ŷ11(n) from y2 at set-A or subtracting a2(n)*ŷ22(n) from y1-ŷ11(n) at set-B, in fig. 2, equations 9, 11, 13, para [0046]) being configured to generate a second modified audio channel of the two or more modified audio channels (y2-a1*ŷ11(n) being included in the signal e2 at set-A, or e1 at set-B in fig. 2) from a second received audio channel of the two or more received audio channels (y2 at set-A or y1-ŷ11(n) at set-B in fig. 2) depending on the second estimation of the second interference signal (a1(n)*ŷ11(n) at set-A or a2(n)*ŷ22(n) at set-B, and equations 9-14, para [0046]), by subtracting the second estimation of the second interference signal from the second received audio channel (subtracting a1(n)*ŷ11(n) from y2 at set-A or subtracting a2(n)*ŷ22(n) from y1-ŷ11(n) at set-B, in fig. 2, equations 9, 11, 13, para [0046]).
Claim 14 has been analyzed and rejected according to claim 1 above.
Claim 15 has been analyzed and rejected according to claim 1 above and Lu further teaches a non-transitory digital storage medium having a computer program stored thereon and a computer to implement the computer program and to accomplish the method of claim 14 (memory RAM and ASIC or FPGA to implement software and p.2, para 22 and p.5, para 48).
Claim 2: Lu further teaches, according to claim 1 above,
wherein the first estimation of the first interference signal is a first estimation of a first acoustic echo signal (ŷ11(n) is the estimation of the echo signal at the path S11 at set-A or ŷ22(n) is the estimation of the echo path S22 at set-B in fig. 2),
wherein the second estimation of the second interference signal is a second estimation of a second acoustic echo signal (a1(n)*ŷ11(n) at echo path S21 at set-A or a2(n)*ŷ22(n) at echo path S21 at set-B, via the MIC-1, MIC-2 in fig. 2),
wherein the first interference canceller is configured to conduct acoustic echo cancellation on the first received audio channel to acquire the first modified audio channel (subtracting ŷ11(n) from y1 to generate y1-ŷ11(n) at set-A or subtracting ŷ22(n) from y2-a1(n)*ŷ11(n), the discussion in claim 1 above, about the first interference canceller), and
wherein the second interference canceller is configured to conduct acoustic echo cancellation on the second received audio channel to acquire the second modified audio channel (subtracting a1(n)*ŷ11(n) from y2 to generate y2-a1(n)*ŷ11(n) at set-A or subtracting a2*ŷ22(n) from y1-ŷ11(n) at set-B, the discussion in claim 1 above, about the second interference canceller).
Claim 3: Lu further teaches, according to claim 1 above, wherein the two or more received audio channels and the two or more modified audio channels are channels of a transform domain, and wherein the reference signal and the first and second interference signals are signals of the transform domain (all signals are expanded into frequency domain, short-time frequency domain, joint time-frequency domains from a time domain, para [0027], para [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (above) and in view of reference Ayrapetian et al (US 9997151 B1, hereinafter Ayrapetian).
Claim 4: Lu teaches all the elements of claim 4, according to claim 1 above, including short-time frequency domains and joint time frequency domains (p.3, para 27 and p.5, para 50), except short-time frequency domains are by short-time Fourier transform domain.
Ayrapetian teaches an analogous field of endeavor by disclosing an apparatus for multichannel interference cancellation in a received audio signal (title and abstract, ln 1-5 and fig. 1 and including microphones 118a-118b and wireless speakers 114a-114b of multiple channels in fig. 1) and wherein two or more received audio channels (represented by microphone signals y1 and y2 in fig. 1 and via STFT 448 in fig. 4) and the two or more modified audio channels (the signals e1 and e2 in fig. 1) are channels of a short-time Fourier transform domain (via a STFT element 448 for the microphone signal y(n) and via a STFT element 450 for the reference signal x(n) in fig. 1), and wherein a reference signal and an interference signal are signals of the short-time Fourier transform domain (including X(k,r) as a reference audio signal and Z(k, r) as estimation of the echo acoustic  signal from loudspeaker 114 to the microphone 118 in fig. 4) and signal processing including filtering in the short-time Fourier transform domain (via the filter coefficient update 454 and FDAEC filter 452 in fig. 4) for benefits of achieving an improvement of the multichannel interference cancellation due to time mismatch (col 2, ln 30-38), loudspeaker characteristic offset (col 2, ln 52-61), and unpredictable delay (col 2, ln 62-67 and col 3, ln 1-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the short-time Fourier transform domain defined signals and channels, including the two or more received audio channels, the two or more modified audio channels, the reference signal and the interference signal, respectively and as well filtering operation of the signals in the short-time Fourier transform domain, as taught by Ayrapetian, to the two or more received audio channels, the two or more modified audio channels, the reference signal, and the first and second interference signals in the apparatus, as taught by Lu, for the benefits discussed above.
Claim 5: the combination of Lu and Ayrapetian further teaches, according to claim 1 above, 
wherein the second filter unit (Lu, e.g., a filter A1 at set-A or a filter A2 at set-B in fig. 2 and Ayrapetian, equivalent to the filters 122a/122b in fig. 1 and FDAEC 452 in fig. 4 and the discussion in claim 1 above) is configured to determine a filter configuration (Lu, relational filters a1 and a2 and determined using distances between microphones and angles between the microphones and the loudspeakers and as well, variable reflections, para [0045] or using the filter equation 6 or 7 applied to the echo suppression in equation 5, para [0036]-[0038], and Ayrapetian, via filter coefficients update ĥ1 and ĥ2 in fig. 1 and W(k, m) in fig. 4) depending on the first estimation of the first interference signal (Lu, ŷ11(n) at set-A or ŷ22(n) at set-B in fig. 2 and Ayrapetian, the signal ŷ1) and depending on the second received audio channel (Lu, y2 from MIC-2 at set-A or y1- ŷ11(n) at set-B in fig. 2 and Ayrapetian, buffered signal y1 in fig. 1 and the signal y(n) in fig. 4), and
wherein the second filter unit is configured to determine the second estimation of the second interference signal (Lu, the signal a1(n)* ŷ11(n) at set-A or a2(n)*ŷ22(n) at set-B in fig. 2 and Ayrapetian, equivalent to the signal ŷ1 in fig. 1 and the signal Z(k, r) in fig. 4) depending on the first estimation of the first interference signal (Lu, depending on ŷ11(n) at set-A or on ŷ22(n) at set-B in fig. 2 and Ayrapetian, equivalent to the buffered signal x1 and x2 in fig. 1 and X(k, r) in fig. 4) and depending on the filter configuration (Lu, coefficients of the filter A1 at set-A or the coefficients of the filter A2 at set-B and in fig. 2 and Ayrapetian, filter coefficients ĥ1 and ĥ2 in fig. 1 and the filter coefficients W(k, m) in fig. 4).
Claim 6: the combination of Lu and Ayrapetian further teaches, according to claim 5 above,
wherein the second filter unit is configured to determine the filter configuration by minimizing a cost function or by minimizing an error criterion (Lu, achieving a minimum processing cost and requirement, para [0059], and e.g., the cost of one microphone is achieved for two microphone echo cancellations, para [0047] and Ayrapetian, the cost function of the LMS implemented by the adaptive filter FDAEC in fig. 4, col 13, ln 11-15).
Claim 8: the combination of Lu and Ayrapetian further teaches, according to claim 1 above, 
wherein the second filter unit is configured to determine the filter configuration for a second time index (Lu, n+1 as a second index in the filter coefficient hm(n+1, k) of equation 4, and Ayrapetian, ĥold in equation 4, col 4, ln 13-30) depending on the filter configuration for a first time index that precedes the second time index in time (Lu, depending on h(n, k) in the equation 4 and Ayrapetian, ĥnew depending on ĥold in equation 4, col 4, ln 13-30), depending on the first estimation of the first interference signal for the first time index (Lu, depending on the input audio signal inputted to the filter, e.g., the signal xm(n-k) in the equation 4, p.3, para 29-30 and Ayrapetian, the signal x in the equation 4 and col 4, ln 13-30), and depending on a sample of the second modified audio channel for the first time index (Lu, depending on e(n) in equation 4, and p.3, para 30 and Ayrapetian, depending on error signal e in equation 4, col 4, ln 13-30).
Claim 9: the combination of Lu and Ayrapetian further teaches, according to claim 8 above, 
wherein the second filter unit is configured to determine the filter configuration for the second time index according to

    PNG
    media_image1.png
    357
    663
    media_image1.png
    Greyscale

(Lu, the filter a1 and the input signal ŷ11(n) as the echo estimation signal s11 to the filter a1 in fig. 2 and the equation 4, p.3, para 30, and filter coefficient equation hm(n+1, k) = hm(n,k) + u(n)*e(n)*xm(n-k) and the signal xm(n-k) is the input signal to the filter hm, para [0030] and Ayrapetian, the equation ĥnew = ĥold + μ*e*x and wherein the signal x is the input signal to the filter ĥ and col 4, ln 13-30).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (above) and in view of reference Benesty et al (US 5828756 A, hereinafter Benesty).
Claim 10: Lu teaches all the elements of claim 10, according to claim 1 above, including wherein the reference signal, the first and the second interference signals are signals of the partitioned-block frequency domain, wherein each of the reference signal and the first and the second interference signals comprises a plurality of partitions (low and high frequency signals to be generated by separating the speaker signal at step 302 in fig. 3, applying filtering algorithms for low and high frequency reference signals to generated a first and a second synthesized echo signal estimation signals of the low and high frequencies and p.5, para 50-53), except wherein the two or more received audio channels and the two or more modified audio channels are channels of a partitioned-block frequency domain, wherein each of the two or more received audio channels and the two or more modified audio channels comprises a plurality of partitions.
Benesty teaches an analogous field of endeavor by disclosing an apparatus for multichannel interference cancellation in a received audio signal comprising two or more received audio channels (title and abstract, ln 1-13 and fig. 2) and
wherein the two or more received audio channels are disclosed (signal y1(t) and y2(t) to speakers 5 and 6, respectively in fig. 2 and the signal outputted from the LPF 59 and the HPF 61 in fig. 4) and the two or more modified audio channels are disclosed (the signals e(t) for microphones 13 and 14, respectively in fig. 2 and processed in the signal eL and eH in fig. 4) and the two or more received audio channels and the two or more modified audio channels are channels of a partitioned-block frequency domain (partitioned to low frequency microphone signals and high frequency microphone signals for microphones 13, 14 in figs. 2 and 4), wherein each of the two or more received audio channels and the two or more modified audio channels comprises a plurality of partitions (low frequency and high frequency partitions via the LPF 59 and HPF 61 in fig. 4 and the signals eL and eH for echo cancelled low frequency and high frequency components of the audio signals in fig. 4), and
wherein a reference signal (x’L1, x’L2, and xH signals in fig. 4) and an interference signal (output signals from the adaptive filters WL2 and WL1 in fig. 4) are signals of the partitioned-block frequency domain (high and low frequency signals processed by the adaptive filters WL2 an WL1 in fig. 4), wherein each of the reference signal and the interference signal comprises a plurality of partitions (similarly, the echo estimation signals outputted from the adaptive filters WL1 and WL2 in fig. 4) for benefits of improving the interference cancellation by not just extending the bandwidth (col 1, ln 28-32), but also enhancing spatial cues of the multichannel audio signals (col 1, ln 33-40), and selectively reducing the correlation between multichannel signals and processed multichannel signals (col 2, ln 40-63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the partitioned-block frequency domain for the two or more received audio channels, the two or more modified audio channels, the reference signal, and the interference signal, and each of the two or more received audio channels and the two or more modified audio channels, reference signal and the interference signal comprises the plurality of partitions, as taught by Benesty, to the audio signal features of the two or more received audio channels, two or more modified audio channels, the reference signal and the first and the second interference signals in the apparatus, as taught by Lu, for the benefits discussed above.

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (above) and in view of references Benesty (above) and Ayrapetian (above).
Claim 11 has been analyzed and rejected according to claims 5, 8, 10 above.
Claim 12 has been analyzed and rejected according to claims 11, 9 above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (above).
Claim 13: Lu teaches all the elements of claim 13, according to claim 1 above, including wherein the received audio signal comprises three or more received audio channels (the output audio signals from MIC-1, MIC-2, …, MIC-N in fig. 1), and wherein the modified audio signal comprises three or more modified audio channels (each of MIC-1, MIC-2, …, MIC-N has its own error signal e and similar in fig. 2) and further discloses the second filter unit is configured to generate the second estimation of the second interference signal depending on the first estimation of the first interference signal and the second interference canceller is configured to generate the second modified audio channel depending on the second estimation of the second interference signal (the discussion in claim 1 above).
However, Lu does not explicitly teach a third filter unit and a third interference canceller and wherein the third filter unit is configured to generate a third estimation of a third interference signal depending on at least one of the first estimation of the first interference signal and the second estimation of the second interference signal.
It would have been obvious for one having ordinary skill in the art before effective filing date of the claimed invention to have recognized that selecting a third filter unit, a fourth filter unit, etc. and a associated a third interference canceller, a associated fourth interference canceller, etc. for the similar routine and structure of the second filter unit and the associated second interference canceller, is a matter of designer’s choice, for example, two channels and two modified channels for stereophonic sound production, while more than two channels and more than two modified channels for surround sound effects and applying the similar to the disclosed routine and structure to number up is merely involved in routine skills in the art.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a prior art rejected base claims, but would be in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed on August 10, 2022 have been fully considered and but are not persuasive for the reasons discussed below.
With respect to the prior art rejection of independent claim 1 under 35 USC §102(a)(1) as being anticipated by Lu, as set forth in the Office Action, the Applicant, as referred to the claimed feature “subtracting the first estimation of the first interference signal from the first received audio channels”, argued “in formula 11, sic 12, nothing is subtracted” (but addition in Lu’s formula 12: 
    PNG
    media_image2.png
    20
    158
    media_image2.png
    Greyscale
) and therefore, alleged “Lu does not disclose generate a first modified audio channel … by subtracting the first estimation of the first interference signal form the first received audio channel”, as asserted in the last two paragraphs of page 13 and paragraph 1 of page 13 in Remarks filed on August 10, 2022, and then alleged “That in formula 13, y^1(n) is subtracted from y1(n) does not help, either. Clearly, it is not y^11(n) that is subtracted there, but only a value derived therefrom”, as asserted in paragraph 2 of page 14 in Remarks filed on August 10, 2022.
In response to the argument above, the Office respectfully disagrees because Lu clearly disclosed a subtraction element in Lu’s formula 13 and wherein y1(n) as the claimed “first received audio channel”, Lu’s 
    PNG
    media_image3.png
    18
    39
    media_image3.png
    Greyscale
 as the claimed “first estimation of the first interference signal”, and Lu’s formula 13: e1(n) = y1(n) – y^1(n) which is combined with Lu’s formula 11, sic 12, so that the Lu’s formula 13 is e1(n) = y1(n) – y^1(n) = (y1(n) – y^11(n)) – a2(n)*y^22(n) (emphasized herein) and wherein the element y1(n)-y^11(n) in the Lu’s formula 13 indicates a subtraction of the y^11(n) as the claimed “first estimation of the first interference signal”, from y1(n) as the claimed “first received audio channel” and this processing is illuminated in Lu’s figure 2 with labels below, i.e., two circles in Lu’s figure 2 are subtraction symbols, other than argued additions, as shown in fig. 2 below, and therefore, the argument above is not persuasive. The Applicant appears to emphasize Lu’s formula 11 of y^1(n) and however, the formula 11 merely indicates an intermediate variable or combination of the output of the filter H11 and the output of the filter A2, to be subtracted by y1, and wherein the formula 11 is not final step to obtain e1. 

    PNG
    media_image4.png
    488
    721
    media_image4.png
    Greyscale

Therefore, based on the analyses and evidences from the prior art above, the prior art rejection of independent claim 1 under 35 USC §102(a)(1), as set forth in the Office Action, is maintained. For the at least similar reasons discussed above, the prior art rejection of other independent claims 14, 15 and dependent claims 2-6, 8-13 is also maintained. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654